 



SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered as of April 14, 2017
(“Effective Date”) by and among ASIA PROPERTIES INC., a corporation incorporated
under the laws of the State of Nevada, USA, with its address at Room 903, 8
Observatory Road, Tsim Sha Tsui, Kowloon, Hong Kong, Telephone: +852 2285 9339,
(“ASPZ” or the “Company”), the shareholders (represented by CHONG SWEE CHAN,
M.D.) holding 100% of the shares of SINO KING MANAGEMENT LIMITED (“SKML”), a
company incorporated under the laws of British Virgin Islands, with the address
at Room A, 10/F, Gold Swan Commercial Building,438 Hennessy Road, Causeway Bay,
Hong Kong, Telephone:+852 2591 1006, (“SKML Shareholders”), and SKML, (each a
“Party”, collectively the “Parties”).

 

WHEREAS, ASPZ desires to purchase 100% of the Issued and Outstanding shares of
SKML on the terms and subject to conditions set forth herein and;

 

WHEREAS, SKML owns the property and assets, described more fully in Appendix A
(the “Business Assets”) and;

 

WHEREAS, ASPZ has agreed to issue six hundred million common shares of ASPZ to
SKML shareholders to acquire 100% of the shares of SKML for a total
consideration of US$6 million and;

 

WHEREAS, ASPZ believes that it is in its best interest to acquire the aforesaid
shares in exchanges with ASPZ shares at a value of US$0.01 per share; and

 

WHEREAS, CHEN, Junyan, the President, Chief Executive Officer of ASPZ is the
Company’s signing authority.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, SKML Shareholders hereby agree to
sell, assign, transfer convey and deliver to ASPZ, 100% of the shares of SKML
for a total consideration of US$6 million.

 



1 / 10

 



 

1.2 ASPZ hereby agrees to purchase and acquire 100% of the shares of SKML and
ASPZ shall issue an aggregate of six hundred million (600,000,000) new common
shares (the “Common Shares”) of the Company to SKML Shareholders at a price of
US$0.01 per Common Share. The issuance of six hundred million common shares by
ASPZ represents the full payment of the US$6 million consideration noted in
paragraph 1.1.

 

1.3 It is understood by the Parties the 600,000,000 shares of ASPZ so issued as
payment for the business assets will be “restricted securities”, as that term is
defined in Rule 144 under the 1933 Act (“Rule 144”, or the “Act”) and shall
display a restrictive legend as required by the Act.

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, SKML Shareholders hereby agree to
transfer the title of the shares of SKML to ASPZ through the acceptance and
confirmation by SKML Shareholders of the issuance and granting, by ASPZ, of
600,000,000 newly issued shares of ASPZ which shares, represents the full
purchase price of 100% of the shares of SKML.

 

ARTICLE II

CLOSING

 

2.1 The consummation of the transfer by SKML Shareholders to ASPZ, and the
acquisition by ASPZ of 100% SKML shares by the payment of six hundred million
new common shares to be issued by ASPZ (the “Closing”) shall occur on or before
June 18, 2017 (the “Closing Date”).

 

2.2 The Closing is conditioned upon (i) SKML providing a Valuation Report of
SKML and a full and up-to-date audit of the financial position of SKML, both
satisfactory to ASPZ; and (ii) approval by ASPZ shareholders to issue 600
million new common shares and the transaction pursuant to this Agreement. The
audit shall be conducted by an auditor qualified by the Public Company
Accountability Oversight Board (P.C.A.O.B.).

 

ARTICLE III

DELIVERABLES AT CLOSING

 

3.1 SKML Shareholders should deliver, for transmittal to ASPZ, dully authorized,
properly and fully executed documents in English, evidencing and confirming the
transfer of 100% of the shares of SKML to ASPZ.

 

3.2 ASPZ shall deliver to SKML, Stock certificate(s) representing six hundred
million shares issued in the name of names designated by SKML. It is understood
that the stock certificates so delivered will display the required restrictive
legend pursuant to the Act.

 

3.3 ASPZ shall deliver, or cause to be delivered, to SKML Shareholders, a board
and/or shareholder resolution confirming the issuance of six hundred million
common shares that are being sold, assigned, and conveyed to the shareholders of
SKML, such board and/or shareholder resolution shall be duly executed, endorsed
and/or authenticated for delivery to SKML Shareholders shown in Appendix B.

 



2 / 10

 



 

3.4 ASPZ shall execute and deliver to SKML, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the Common Shares of ASPZ.

 

3.5 SKML shall execute and deliver to ASPZ, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of 100% of the shares of SKML.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ASPZ

 

ASPZ hereby represents and warrants to SKML as follows (it being acknowledged
that SKML is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of ASPZ
hereunder):

 

4.1 Authorization. ASPZ, represented by CHEN, Junyan, the President, Chief
Executive Officer of ASPZ has full power, legal capacity and authority to enter
into this Agreement and to consummate the transaction herein contemplated, and
to perform all obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of ASPZ, and this Agreement is enforceable with
respect to SKML in accordance with its terms. Neither the execution and delivery
of this Agreement, nor the compliance with any of the provisions hereof, will
(a) conflict with or result in a breach of, violation of or default under any of
the terms, conditions of provisions of any note, bond, mortgage, indenture,
license, lease, credit agreement or other agreement, document, instrument or
obligation to which ASPZ is a party or by which ASPZ or any of its assets for
properties may be bound or (b) violate any judgment, order, injunction, decree,
statute, rule or regulation applicable to ASPZ or the assets or properties of
ASPZ.

 

4.2 Legality of Shares. To the best of ASPZ’s knowledge, the Common Shares, when
delivered as provided in this Agreement, will be validly issued, fully paid and
nonassessable. The Common Shares, upon sale, assignment, transfer and conveyance
thereof, will not be subject to the preemptive right of any shareholder or any
other person. Upon delivery of and payment for the Common Shares as set forth in
this Agreement, SKML will receive title to the Common Shares thereto, free and
clear of all liens, encumbrances, charges and claims whatsoever.

 



3 / 10

 



 

4.3 Compliance with Securities Laws

 

(a) No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against ASPZ.

 

(b) Neither ASPZ, nor any of its directors of officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false conviction with the Commission.

 

(c) ASPZ is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed issues or Liabilities. ASPZ warrants that to the best of its
knowledge there are no, issues that might tend to cause material damage to ASPZ
or its shareholders, or State or Federal regulatory problems of any description.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SKML AND SKML SHAREHOLDERS

 

5.1 Authorization. SKML and SKML Shareholders has full power, legal capacity and
authority to authority enter into this Agreement, to execute all attendant
documents and instruments necessary to consummate the transaction herein
contemplated, to purchase and acquire the Common Shares from ASPZ and to perform
all obligations hereunder. This Agreement constitutes the legal, valid or
appropriate for the purpose of and binding obligation of SKML and SKML
Shareholders and this Agreement is enforceable with respect to SKML and SKML
Shareholders, in accordance with its terms.

 

5.2 Information Regarding this Agreement and the Company. SKML and SKML
Shareholders had obtained such information regarding the financial position and
prospects of ASPZ, as SKML and SKML Shareholders consider necessary or
appropriate for the purpose of purchasing and acquiring the common shares from
SKML pursuant to this Agreement.

 

5.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administration or legal authority of any state or jurisdiction
within or outside of the United States, China or the British Virgin Islands, is
pending or threatened against SKML or SKML Shareholders.

 



4 / 10

 

 

(b) Neither SKML nor its officers or owners have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing within any jurisdiction.

 

(c) Neither SKML nor SKML Shareholders are subject to any order, judgment or
decree of any court of competent jurisdiction temporarily, preliminarily or
permanently restraining or enjoining them from engaging in or continuing any
conduct or practice in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction.

 

(d) SKML Shareholders understand that: (i) the Common Shares have not been and
are not being registered under the 1933 Act or any state securities laws and are
“restricted securities,” as that term is defined in Rule 144 under the 1933 Act
(“Rule 144”); (ii) the Common Shares may not be offered for sale, sold, assigned
or transferred except (A) to the Company or one of its Subsidiaries, (B)
pursuant to a registration statement that has been declared and remains
effective under the 1933 Act, or (C) in a transaction that is exempt from the
requirements of the 1933 Act, which may require the delivery of certificates,
legal opinions and other information as may be requested by the Company or its
agents; and (iii) neither the Company nor any other person is under any
obligation to register the Common Shares under the 1933 Act or any state
securities laws.

 

5.4 Further Assurance

 

(a) SKML and SKML Shareholders understand and accept that certain legal and
regulatory filings and disclosures will be required in order to properly and
legally execute the transfer of control of the shares and assets. Such filings
and disclosures include, but are not limited to the filing of a Schedule 14C
Information Statement pursuant to Section 14(c) of the Securities Exchange Act
of 1934 or a Form 8-K with the United States Securities and Exchange Commission,

 

(b) SKML and SKML Shareholders shall assist fully in the preparation and filing
of all such required filings in order to fully insure that all required filings
are executed and filed properly and in a timely manner.

 

(c) SKML shall provide a detailed list of SKML individuals or entities (the “New
Shareholders”, listed in Appendix B) designated to receive Common Shares of ASPZ
pursuant to issuance of the 600,000,000 Common Shares specified in this
Agreement.

 

(d) The above noted detailed list of SKML New Shareholders shall include the
full legal name of the individual or entity receiving ASPZ Common Shares, the
full address and citizenship of corporate jurisdiction of each New Shareholder.

 

5.5 SKML Shareholders shall deliver to ASPZ all of rights, titles and interests
in 100% of the shares of SKML. The assets and all attendant or related assets of
SKML include, but not limited to: proprietary intellectual property, maps,
documents, deeds, files, titles, patents, know-how and good-will, together with
any other item, assets, products, files, records, documents, signatures,
interests of rights pertaining to or relating to the Assets in keeping with the
intentions and the spirit of this Agreement.

 

5 / 10

 



 

5.6 SKML represents and warrants that all translations in English of all
documents, as required by the US Securities Act shall be accurate legal
translations and that any discrepancy between the original documentation and the
English translation, the English translation shall take precedence.

 

5.7 Immediately upon executing this Agreement by its designated signing
authority, SKML shall undertake a full and up-to-date Valuation Report and a
full and up-to-date audit of the financial position of SKML, which audit will be
conducted by an auditor qualified by the Public Company Accountability Oversight
Board (P.C.A.O.B.)

 

ACTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party,

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Nevada.

 

6.4 Shares to Be Held in Escrow. The parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5 Notice. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

(a)If to ASPZ, to

 

CHEN, Junyan

Room 903, 8 Observatory Road,

Tsim Sha Tsui, Kowloon,

Hong Kong

 



6 / 10

 

 

(b)If to SKML and SKML Shareholders, to

 

CHONG SWEE CHAN

Room A, 10/F, Gold Swan Commercial Building,

438 Hennessy Road, Causeway Bay,

Hong Kong

 

Either party hereto may ch’ange his address by written notice to the other party
given in accordance with this Section 6.5.

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreement, understandings and writings between
the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fee, of the prevailing party in connection therewith.

 

[signature page follows]

 



7 / 10

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF ASIA PROPERTIES INC.         Designated Signing Authority CHEN,
Junyan President, ASIA PROPERTIES INC.

 

ON BEHALF OF SHAREHOLDERS REPREESNTING 100% SHARE OF SINO KING MANAGEMENT
LIMITED AND SINO KING MANAGEMENT LIMITED

 

      Designated Signing Authority CHONG SWEE CHAN Director SINO KING MANAGEMENT
LIMITED

 

  Signature of Witness:     Name: CAO,Yushan Address: Room 3-4-1,195;Xinhua
Streeet   Shahekou District, Dalian,   Liaoning, China       Date: April 14,
2017

 



8 / 10

 

 

APPENDIX A

 

List of Assets

 

SKML owns an effective marketing system that applies WeChat Pay and has proper
licences to operate O2O (online to offline) and cross border businesses. In
addition, it sells eCars of Gold Vitality Group, China by O2O.

 

ON BEHALF OF SINO KING MANAGEMENT LIMITED.     Designated Signing Authority  
CHONG SWEE CHAN, M.D.   Sole Director   SINO KING MANAGEMENT LIMITED  

 



9 / 10

 

 

APPENDIX B

 

New Shareholders of

600,000,000 Common Shares to be issued by ASPZ

 

List of New Shareholders of ASPZ to be transferred to:

 

   Name of Shareholder  Passport
No./Business
License  No. of Shares   Address 1  CHONG SWEE CHAN  A39383221   540,000,000  
52E, 1/F., Wai Tau Village, Tai       (Malaysia)       Po, N.T., Hong Kong      
          2  LAI Kin To Joseph  HK ID No.   60,000,000   Flat 1141, Yin Chee
Lau, 225       E971919(2)       Ngau Tau Kok Road,               KT,. Kowloon,
Hong Kong                    Total      600,000,000    

 

The new issue shareholders list   Total number of shares for the 2 share
certificates 600,000,000 shares   =================

 



10 / 10

 

 



 